DETAILED ACTION
	This action is in response to the applicant’s reply filed on February 14, 2022. Claims 1-7, 9-15, 18, and 21-22 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s submission of replacement Figure 1, the objection to the drawings has been withdrawn. 
In response to the Applicant’s amendments to claims 9 and 11 to provide further clarity to the claims, the rejections of claims 9 and 11-13 under 35 USC 112(b) have been withdrawn. 
Claims 1, 7, 9-13, 15 and 18 have been amended. Claims 4, 8, 16-17, and 19-20 are cancelled. Claims 1-7, 9-15, 18, and 21-22 are pending and addressed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art “herein Hart et al., US 2013/0175055 (hereinafter Hart)” and “herein Hoyer et al., US 2011/0024195 (hereinafter Hoyer)”, for the following reasons:
Hart discloses Hart discloses a sealing mechanism comprising: a body configured to couple to a wellbore casing assembly at a wellhead, A first packer coupled to the body and configured to be disposed inside the wellhead and fluidically seal the wellbore providing a first sealing boundary. The first sealing boundary configured to prevent a pressurized fluid from crossing from a first side of the first sealing boundary to a second side of the first sealing boundary. A second packer coupled to the body disposed in the wellhead uphole relative to the first packer.  The second packer configured to fluidically seal the first packer from an atmosphere of the Earth providing a second sealing boundary configured to prevent a second pressurized fluid from crossing from a first side of the second sealing boundary to a second side of the second sealing boundary. The first packer and the second packer are spatially arranged within the body to define a packer cavity. A control assembly coupled to the body, the first packer and the second packer. A packer spacer housing to mechanically couple the first packer to the second packer, the second packer offset from the first packer. 
Hart fails to disclose the second packer configured to fluidically seal the first packer from an atmosphere of the Earth, a control assembly coupled to the configured to sense a wellbore pressure on a bottom surface of the first packer, sense a second pressure in the packer cavity, and compare the wellbore pressure to the second pressure to determine that the wellbore is fluidically sealed from the packer cavity, the first packer and the second packer are coupled a drill string and configured to isolate the wellbore during drilling operations, and monitoring the wellbore pressure and the second pressure for a time period; and determining that the wellbore is fluidically sealed from the packer cavity when the difference between the wellbore pressure and the second pressure is greater than or equal to the target pressure difference for the time period.

Hoyer discloses high pressure sealing elements in a rotating control device. The RCD includes sealing elements with a packer cavity located between the sealing elements. The upper sealing element is configured to fluidically seal the lower sealing element from an atmosphere of the Earth. A control assembly is configured to sense a wellbore pressure on a bottom surface of the first packer, sense a second pressure in the packer cavity, and compare the wellbore pressure to the second pressure to determine that the wellbore is fluidically sealed from the packer cavity. 
Hoyer fails to disclose the first packer and the second packer are coupled a drill string and configured to isolate the wellbore during drilling operations, and monitoring the wellbore pressure and the second pressure for a time period; and determining that the wellbore is fluidically sealed from the packer cavity when the difference between the wellbore pressure and the second pressure is greater than or equal to the target pressure difference for the time period.

Hart, as modified by Hoyer, fails to suggests alone or in combination, the limitations of “wherein the first packer and the second packer are coupled to a drill string and configured to isolate the wellbore during drilling operations” as recited in claim 1, “monitor the wellbore pressure and the second pressure for a time period, and determine that the wellbore is fluidically sealed from the packer cavity when the difference between the wellbore pressure and the second pressure is greater than or equal to the target pressure difference for the time period” as recited in claim 10, and “monitoring the wellbore pressure and 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676